 


109 HR 1351 IH: Voluntary Public Access and Wildlife Habitat Incentive Program Act of 2005
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1351 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Mr. Pomeroy (for himself, Mr. Osborne, Mr. Green of Wisconsin, Mr. Andrews, Mr. Boehlert, Mr. Oberstar, Mr. Boswell, Ms. Herseth, Mr. Moore of Kansas, and Mr. Udall of Colorado) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Food Security Act of 1985 to encourage owners and operators of privately-held farm, ranch, and forest land to voluntarily make their land available for public access under programs administered by States and tribal governments, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Voluntary Public Access and Wildlife Habitat Incentive Program Act of 2005. 
2.FindingsCongress finds that— 
(1)according to the United States Fish and Wildlife Service, in 2001, 82,000,000 individuals in the United States aged 16 years and older participated in wildlife-related recreation, including 34,000,000 individuals who hunted, and more than 66,000,000 who engaged in wildlife-related recreation such as observing, feeding, or photographing wildlife, in the United States; 
(2)individuals who participated in wildlife-related activities in 2001 spent an estimated $108,000,000,000, including— 
(A)more than $35,000,000,000 on fishing; 
(B)nearly $21,000,000,000 on hunting; and 
(C)more than $28,000,000,000 on food, lodging, and transportation; 
(3)the growing public demand for outdoor recreational opportunities is increasingly constrained by the limits on both public and private land resources; 
(4)limited public access on private land has often frustrated and disappointed hunters and other naturalists, and undermined the relationship between land owners and the general public; 
(5)several States and tribal governments have established successful but modest walk-in programs to encourage public access on private farm, ranch, and forest land, yet the demand for such voluntary access programs remains largely unfulfilled; 
(6)traditional agricultural markets have in recent years offered limited income opportunities for farm, ranch, and forest land owners and operators; and 
(7)current proposals to reform world agricultural trade favor the development of new methods to support the income of agricultural producers that have minimal impact on agricultural production and prices. 
3.Voluntary public access and habitat incentive program 
(a)In generalChapter 5 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839bb et seq.) is amended by adding at the end the following new section: 
 
1240Q.Voluntary public access and habitat incentive program 
(a)In generalThe Secretary shall establish a voluntary public access program under which States and tribal governments may apply for grants to encourage owners and operators of privately-held farm, ranch, and forest land to voluntarily make that land available for public access under programs administered by the States and tribal governments. 
(b)ApplicationsIn submitting applications for a grant under the program, a State or tribal government shall describe— 
(1)the benefits that the State or tribal government intends to achieve by encouraging public access on private farm, ranch, and forest land, through such activities as hunting, fishing, bird watching, and related outdoor activities; and 
(2)the methods that will be used to achieve those benefits. 
(c)PriorityIn approving applications and awarding grants under the program, the Secretary shall give priority to States and tribal governments that propose— 
(1)to maximize participation by offering a program the terms of which are likely to meet with widespread acceptance among landowners; 
(2)to ensure that land enrolled under the State or tribal government program has appropriate wildlife habitat; 
(3)to strengthen wildlife habitat improvement efforts on land enrolled in a special conservation reserve enhancement program described in section 1234(f)(4) by providing incentives to increase public access on that land; and 
(4)to use additional Federal, State, tribal government, or private resources in carrying out the program. 
(d)Relationship to other lawsNothing in this section preempts a State or tribal government law (including any State or tribal government liability law). 
(e)RegulationsThe Secretary shall promulgate such regulations as are necessary to carry out this section.. 
(b)FundingSection 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended by adding at the end the following: 
 
(8)The voluntary public access program under section 1240Q, using, to the maximum extent practicable, $20,000,000 in each of fiscal years 2005 through 2009.. 
4.Prevention of excess base acresSection 1101(g)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7911(g)(2)) is amended by striking subparagraph (C). 
 
